3. Community vessel traffic monitoring (vote)
- Sterckx report
- Before the vote on Amendment 46
(ES) I shall briefly explain the reason for the oral amendment. The Committee on Transport and Tourism originally approved Amendment 46, presented by myself, and Amendment 50, presented by Mr Sterckx. Subsequently, the services have noted that there is some incompatibility between them, with regard to certain dates.
We have come to an agreement and taken the view that the best solution is an oral amendment to Amendment 46 that I propose to the House and which consists of a simple addition, as follows: 'and in any case not later than 1 July 2008'.
This would not change the meaning of either of the amendments and would provide a legal solution to this conflict.
(The oral amendment was accepted)